Exhibit 21.1 Company Country Shareholder % ACNielsen AMER Algeria EURL Algeria AMER Research Limited AGB America S.A. Anguilla AGBNielsenMediaResearchB.V. The Nielsen Company South America S.R.L. Argentina Nielsen Sub Holding Company ACNielsen Company of Canada ACNielsen Research Pty Limited Australia The Nielsen Company (Australia) Pty. Ltd. Decisions Made Easy Pty. Ltd. Australia The Nielsen Company (Holdings) Pty. Limited NetRatings Australia Pty. Ltd. Australia The Nielsen Company (Holdings) Pty. Limited Repucom Pty Ltd Australia RSMG Insights Coöoperatief U.A. Repucom International Pty Ltd Australia RSMG Insights Coöoperatief U.A. Repucom Investments Pty Ltd. Australia Repucom Investments Pty Ltd Nielsen Television Audience Measurement Pty. Ltd. Australia AGB Nielsen Media Research TAM Holding B.V. The Nielsen Company (Australia) Pty. Ltd. Australia The Nielsen Company (Holdings) Pty. Limited The Nielsen Company (Holdings) Pty. Limited Australia Nielsen Sub Holding Company A.C. Nielsen Gesellschaft m.b.H. Austria ACNielsen (Nederland) B.V. The Nielsen Company (Bangladesh) Ltd. Bangladesh Nielsen (India) Private Limited ACNielsen Bel Belarus ACNielsen Cyprus Limited A.C. Nielsen Company& Co SA Belgium VNU International B.V. TNC Europe B.V. Repucom Belgium SA Belgium Repucom France Sàrl Repucom UK and Ireland Limited The Nielsen Company (Belgium) SPRL Belgium ACNielsen Holdings Ltd. The Nielsen Company (Denmark) ApS Empresa de Servicios ACNielsen S.A. Bolivia VNU International B.V. Jorge Venegas Soliz Iver Lawrence von Borries Antezana A.C. Nielsen do Brasil Ltda. Brazil Art Holding (Brazil) C.V. Nielsen Holdings, L.L.C. Nielsen-IBOPE eRatings.com do Brasil Ltda. Brazil Nielsen Digital Solutions A.C. Nielsen do Brasil Ltda IBOPE Pesquisa de Midia Ltda (thirdparty) Nexium Customer do Brasil Ltda Brazil A.C. Nielsen Company, S.L. PointLogic Latin America Desenvolvimento e Consultoria de Sistemas Ltda. Brazil RSMG Insights Coöoperatief U.A.
